In accordance with stipulation of counsel that the issues and facts are the same in all material respects as those in Shalom Baby-Wear, Ino. v. United States (54 Oust. Ct. 526, Reap. Dec. 10905), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1.956, is the proper basis for the determination of the value of the cotton and ramie articles of wearing apparel in issue and that such value was the appraised value, less the buying commission, as stated on the invoices.